PER CURIAM.
. [1,2] Both in this court and in the court below the plaintiffs have abandoned any contention that the jurisdiction of the District Court in the suit at bar could be based on Section 24(8) of the Judicial Code, 28 U.S.C.A. § 41(8). It is clear also that jurisdiction cannot be based on diversity of citizenship and jurisdictional amount since the sum sued for by the individual plaintiffs cannot amount to $3,000 exclusive of interest and costs. It follows that we need not pass upon the question of whether the plaintiffs have stated a cause of action bottomed on Executive Order 9240, dated September 9, 1942, as amended by Executive Order 9248, dated September 17, 1942, 40 U.S.C.A. § 326 note, 7 F.R. 7419. Accordingly the order of the court below dismissing the complaint was not erroneous.
The order will be affirmed.